     Michael Chastaine SBN 121209
1    The Chastaine Law Office
     2377 Gold Meadow Way
2    Gold River, CA 95670
     (916)932-7150
3    Mike@Chastainelaw.net
4    Attorney for Defendant
     Tony Barnes
5
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
      UNITED STATES OF AMERICA,                    Case № 2:18 CR 137 MCE
10
                          Plaintiff,               STIPULATION AND ORDER
11                                                 TO CONTINUE STATUS CONFERENCE
              v.
12
      TONY BARNES,                                 DATE: May 16, 2019
13                                                 TIME:  10:00 a.m.
                           Defendant.              JUDGE: Hon. Morrison C. England.
14
15
16          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

17   Attorney, through Roger Yang, Assistant United States Attorney, attorney for Plaintiff, and
     Michael Chastaine, attorney for defendant Tony Barnes that the status conference scheduled for
18
     April 4, 2019 be continued to May 16, 2019, at 10:00 a.m.
19
            The reasons for this continuance are to allow defense counsel additional time to review
20
     discovery and the proposed plea agreement with the Mr. Barnes, to continue investigating the facts
21
     of the case, and to negotiate a resolution to this matter. Counsel took over this case in January
22
     2019. There are several complex issues that need to be researched and discussed with Mr. Barnes.
23
     Additional time is required to do the same.
24
25
26
27
28
      Stipulation and Order                         -1-
      to Continue Status Conference
1           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded of this order’s date through and including May 16, 2019; pursuant to 18 U.S.C. §3161
3    (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
4    upon continuity of counsel and defense preparation.
5           Counsel and the defendant also agree that the ends of justice served by the Court granting
6    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
7
     DATED: April 1, 2019                          /s/ Michael Chastaine
8                                                  MICHAEL CHASTAINE
                                                   Attorney for Tony Barnes
9
10
11   DATED: April 1, 2019                          MCGREGOR W. SCOTT
                                                   United States Attorney
12
                                                   /s/Roger Yang
13                                                 ROGER YANG
                                                   Assistant United States Attorney
14
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -2-
      to Continue Status Conference
1                                                  ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice are served by granting the requested continuance and outweigh the
7    best interests of the public and defendant in a speedy trial.
8           Time from the date the parties stipulated, up to and including May 16, 2019, shall be
9    excluded from computation of time within which the trial of this case must be commenced under
10   the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the April 4,
12   2019 status conference shall be continued until May 16, 2019 at 10:00 a.m.
13          IT IS SO ORDERED.
14   Dated: April 8, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
